920 So.2d 709 (2006)
Leoton R. SEARS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-3073.
District Court of Appeal of Florida, Fourth District.
February 8, 2006.
Carey Haughwout, Public Defender, and Susan D. Cline and Luis A. Bonilla, Assistant Public Defenders, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.

ON MOTION FOR REHEARING AND/OR CLARIFICATION
PER CURIAM.
We grant the appellant's motion for rehearing, withdraw our prior opinion, and substitute the following in its place. Following the denial of his motion to suppress statements he made to police, Leoton Sears pled no contest to attempted robbery, a lesser included offense of the robbery charged, reserving his right to appeal the court's ruling on the motion to suppress. A defendant's right to appeal following a nolo contendere plea is, however, limited by Florida Rule of Appellate Procedure 9.140(b)(2)(A). Of significance in this case is the rule's requirement that the ruling the defendant seeks to reserve for appeal be dispositive. See Fla. R.App. P. 9.140(b)(2)(A)(i). The denial of Sears' motion to suppress the statements he made to police was not dispositive. See Brown v. State, 376 So.2d 382, 385 (Fla.1979); Werner v. State, 828 So.2d 499 (Fla. 3d DCA 2002).
We thus affirm the instant appeal without prejudice to appellant's right to seek to withdraw his plea. See Leonard v. State, 760 So.2d 114, 119 (Fla.2000); Hagins v. State, 900 So.2d 735 (Fla. 4th DCA 2005).
STEVENSON, C.J., WARNER and MAY, JJ., concur.